DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As set forth in the Non-Final Rejection dated March 31, 2022, the Examiner has rejected claims 6-14 under 35 U.S.C. 112(a) for reciting new matter.  In response, Applicant has amended claims 6 and 14 to recite an instrument (claim 6) and hardware (claim 14) configured to use software that determines the depths of the flow paths by calculating a volume of the calibrator in a first one of the transparent portions of the flow paths in an image of the field of view, and argues that the limitations are supported by the specification, specifically at paragraphs 0021-0023.  The Examiner notes that at paragraph 0022, the specification states that the calibrator is utilized to reduce the sensitivity to depth, and to normalize the impact of depth in the acquired image.  However, the Examiner fails to locate support for the limitations of determining the depth of the flow paths by calculating a volume of the calibrator.  As such, the Examiner contends that the limitations regarding determining the depths of the flow paths is not supported by the specification, and therefore does not comply with 35 U.S.C. 112(a).
With respect to the prior art rejections, Applicant has amended the claims to recite a single field of view of the imager includes transparent portions of each flow path, and argues that the combination of Smith et al., in view of Kopf-Sill et al., do not teach the amended claims.  As detailed below, the claims are now rejected as being obvious over the combination of Chow et al., in view of Kopf-Sill et al.  Because reference to Chow et al., is newly cited, the Examiner will not argue the merits of its teachings here as Applicant has not had an opportunity to review the reference.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, and are not in condition for allowance.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.

The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.

	
For claim 1, it is noted that the in the limitations of “a first well with an on-board reagent” and “a second well with an on-board calibrator,” the word ‘with’ does not denote a structural relationship between the wells, reagent, and calibrator.  For the purposes of examination, the Examiner will interpret ‘with’ as containing or including, and requests Applicant amend the claim to explicitly state the reagent and calibrator are contained or included in the first and second wells.  The Examiner also notes that the claimed calibrator is not restricted to any particular molecule or structure, thus the calibrator will be broadly interpreted.  Finally, for claim 1, the Examiner notes that the ‘when’ clause beginning at line 14 is conditional as the claim does not require the microfluidic device to be used with the detection device. The claims are directed to an apparatus (not a process of use). The apparatus is not required to be used to perform any specific method with nor be used with any further unclaimed materials/structures that are not positively claimed as elements of the instant apparatus. 
For claim 4, it is noted that the claim does not provide a structural nexus between the standalone sample well, the microfluidic test device, and the detection device.  For the purposes of examination, the Examiner will interpret the standalone sample well as being on the test device, but requests that Applicant clarify the structural nexus between the standalone sample well, microfluidic test device, and detection device.  Additionally, for claim 4, the Examiner will interpret “it” as meaning the standalone sample well, and request that Applicant amend the claim to be consistent with the structural features recited in the claim.
For claim 5, the Examiner notes that the pump port is recited as if the port itself creates a vacuum.  The Examiner is interpreting the claim as a pump structurally connected to and is capable of applying pressure to the pump port to create a vacuum by which fluid flows into the waste well.  If the Examiner’s interpretation is correct, it is requested that Applicant amend the claim to state that a pump is connected to the port and is capable of providing for the vacuum pressure recited in the claim.
For claim 6, the Examiner notes that the use of software does not provide a structural limitation on the claimed system as software is not a structure.  Additionally, the Examiner notes that the instrument of claim 6 does not comprise software, but instead uses software that is not required to be within the instrument.
For claim 8, the Examiner notes that the pump port is recited as if the port itself creates a vacuum.  The Examiner is interpreting the claim as a pump that applies pressure to the pump port creates a vacuum by which fluid flows into the waste well.  If the Examiner’s interpretation is correct, it is requested that Applicant amend the claim to state that a pump creates the vacuum recited in the claim.  Additionally, the Examiner notes that the limitation of “when pressure is applied” is conditional as the claim does not require a pressure applies to the pump port.
For claim 14, the Examiner notes that the use of software does not provide a structural limit on the claimed system as software is not a structure.  Additionally, the Examiner notes that the hardware of claim 14 does not comprise software, but instead uses software that is not required to be within the instrument.
For claims 1 and 4-14, the Examiner notes that the sample is not a structural feature of the claimed invention, but instead represents the material that can be and/or intended to be worked upon by the invention, and therefore does not impart patentability to the claims (see MPEP 2115).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claims 6 and 14 to recite an instrument (claim 6) or hardware (claim 14) to “determine the depths of the flow paths by calculating a volume of the calibrator in a first one of the transparent portions of the flow paths in an image of the field of view captures by the imager, utilizing the known dimensions of the two or more apertures and of the calibrator; and quantify an analyte in the bodily fluid sample in a second one of the transparent portions of the flow paths based at least in part on the determined depths of the flow paths.” At no point does the specification recite an instrument or hardware that determines depth of the flow paths by calculating a volume of the calibrator in one of the transparent portions of the flow paths. As such, the amendments directed to an instrument or hardware to determine depths of the flow paths represents new matter introduced into the claims. Additionally, the Examiner notes that the limitations regarding the computer and software were not recited in the original claims, thus Applicant has no basis to introduce those limitations without support in the specification. As such, the amendments to claims 6 and 14 do not comply with the written description requirement as Applicant has amended the claims to include new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al., (US 6,733,645) in view of Kopf-Sill et al., (US 5,842,787).
Regarding claim 1, Chow et al., teach a microfluidic device in combination with a detection device (column 10 lines 61-65) comprising a detector (optical reader, column 19 lines 63-67, column 20 lines 33-36) and an imager (column 19 lines 45-52) wherein the microfluidic device comprises a first reservoir having an on-board reagent (column 3 lines 28-32, column 22 lines 7-9, 24-27), a second well with a calibrator (column 3 lines 28-32, column 22 lines 9-13), a flow path from the first and second reservoirs (figure 3), and each flow path comprising polyacrylamide (hydrophilic, column 5 lines 58-63) and a transparent portion that includes at least two flow paths (column 12 lines 30-36, figure 3 #320) so that an image simultaneously includes the transparent portions of each flow path.  Chow et al., do not teach flow paths having widths ranging from 5 to 1000 µm.
Kopf-Sill et al., teach a microfluidic device comprising transparent optical detection windows disposed across one or more channels and/or chambers (column 4 line 65 - column 5 line 10). Kopf-Sill et al., also teach the microfluidic channels having a width ranging from 5 to 50 micrometers (column 10 lines 30-32). Kopf-Sill et al., also teach that it is known to utilize a channel having a width ranging from 5-50 micrometers as a means of reducing differences in volume through which a liquid travels at the inner and outer edges of a channel (column 10 lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chow et al., to utilize channels having a width ranging from 5 to 50 um in order to reduce differences in volume through which a liquid travels at the inner and outer edges of a channel as taught by Kopf-Sill et al.
Claim(s) 4-9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al., (US 6,733,645) in view of Kopf-Sill et al., (US 5,842,787) as applied to claim 1 above, and further in view of Holl et al., (US 6,537,501).
Regarding claims 4 and 5, Chow et al., in view of Kopf-Sill et al., do not teach a standalone sample well, nor do they teach a waste well connected to the flow paths.
Holl et al., teach a hematology cartridge comprising a stand-alone sample well (column 4 lines 42-45) and a waste well wherein the flow channels feed into the waste well (column 11 lines 42-45). Holl et al., also teach the waste well connected to various pumps (column 9 lines 52-55). Additionally, Holl et al., teach a detection device comprising an optical reader having multiple apertures for analyzing multiple flow paths (column 8 lines 13-16, column 9 lines 36- 38). Holl et al., teach that it is advantageous to provide a waste well as a means of sealing biological and chemical waste within the disposable cartridge (column 2 lines 48-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chow et al., in view of Kopf-Sill et al., to provide a waste well in order to seal biological and chemical waste within the cartridge as taught by Holl et al.
Regarding claims 6-8 and 14, Chow et al., teach a microfluidic device in combination with a detection device (column 10 lines 61-65) comprising a detector (optical reader, column 19 lines 63-67, column 20 lines 33-36) and an imager (column 19 lines 45-52) wherein the microfluidic device comprises a first reservoir having an on-board reagent (column 3 lines 28-32, column 22 lines 7-9, 24-27), a second well with a calibrator (column 3 lines 28-32, column 22 lines 9-13), a flow path from the first and second reservoirs (figure 3), and each flow path comprising polyacrylamide (hydrophilic, column 5 lines 58-63) and a transparent portion that includes at least two flow paths (column 12 lines 30-36, figure 3 #320) so that an image simultaneously includes the transparent portions of each flow path.  Chow et al., also teach a computer (instrument/hardware) for performing analysis of data collected from the microfluidic device (column 21 lines 15-43).  The Examiner notes that the claimed computer is being read in light of the rejection under 35 U.S.C. 112(a) wherein the instrument configured to determine depth of the flow paths represents new matter.  Chow et al., do not teach flow paths having widths ranging from 5 to 1000 µm.
Kopf-Sill et al., teach a microfluidic device comprising transparent optical detection windows disposed across one or more channels and/or chambers (column 4 line 65 - column 5 line 10). Kopf-Sill et al., also teach the microfluidic channels having a width ranging from 5 to 50 micrometers (column 10 lines 30-32). Kopf-Sill et al., also teach that it is known to utilize a channel having a width ranging from 5-50 micrometers as a means of reducing differences in volume through which a liquid travels at the inner and outer edges of a channel (column 10 lines 1-7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chow et al., to utilize channels having a width ranging from 5 to 50 um in order to reduce differences in volume through which a liquid travels at the inner and outer edges of a channel as taught by Kopf-Sill et al. Smith et al., in view of Kopf-Sill et al., do not teach a pump.
Holl et al., teach a hematology cartridge comprising a stand-alone sample well (column 4 lines 42-45) and a waste well wherein the flow channels feed into the waste well (column 11 lines 42-45). Holl et al., also teach the waste well connected to various pumps (column 9 lines 52-55). Additionally, Holl et al., teach a detection device comprising an optical reader having multiple apertures for analyzing multiple flow paths (column 8 lines 13-16, column 9 lines 36- 38). Holl et al., teach that it is advantageous to utilize a pump as a means of managing liquid flow through the cartridge (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chow et al., in view of Kopf-Sill et al., to provide a pump in order to manage flow of liquids through the cartridge as taught by Holl et al.
Regarding claim 9, Chow et al., teach CCD imagers (column 19 lines 45-56,column 20 lines 39-42).
Regarding claim 11, Chow et al., teach a computer which necessarily comprises a memory (column 21 lines 15-43).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al., (US 6,733,645) in view of Kopf-Sill et al., (US 5,842,787) in view of Holl et al., (US 6,537,501) as applied to claim 6 above, and further in view of Smith et al., (US 2014/0273064.
Regarding claim 10, Chow et al., in view of Kopf-Sill et al., in view of Holl et al., do not teach a CMOS imager.
Smith et al., teach a slide (test device, paragraph 0036) in combination with an analyzer having an optical reader with an imager wherein a CMOS device can be utilized as the imager (paragraph 0057).  The Examiner is reading this combination as substituting a known element for another to obtain predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III B).  Reference to Smith et al., teach that CMOS imagers are suitable for capturing images of samples , thus one of ordinary skill in the art would have recognized that CMOS imagers can be utilize to capture an image of a sample in flow paths.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chow et al., in view of Kopf-Sill et al., in view of Holl et al., to utilize a CMOS imager as taught by Smith et al., as substitution of a known element for another to obtain predictable results requires only routine skill in the art.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al., (US 6,733,645) in view of Kopf-Sill et al., (US 5,842,787) in view of Holl et al., (US 6,537,501) as applied to claim 6 above, and further in view of Kawamura et al., (US 2011/0104009).
Regarding claims 12 and 13, Chow et al., in view of Kopf-Sill et al., in view of Holl et al., do not teach an automated pipette.
Kawamura et al., teach a clinical examination device wherein the device comprises an automated pipette (paragraphs 0010, 0102). Kawamura et al., teach that it is advantageous to provide an automated pipette as a means of injecting a fixed amount of reagents into an examination disk (paragraphs 0010, 0102).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chow et al., in view of Kopf-Sill et al., in view of Holl et al., to include an automated pipette in order to inject a fixed amount of reagents as taught by Kawamura et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798